Citation Nr: 0919167	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-14 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Illiana Health Care System, 
Danville, Illinois


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses for medical care received at Memorial 
Medical Center from November 18, 2004 to November 23, 2004.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran reportedly had active duty service from June 1982 
to June 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Illiana Health Care System (IHCS) that 
denied payment of medical expenses.  The Board previously 
remanded this case for further development in March 2007. 

In May 2007, the IHCS determined that at the time the Veteran 
presented at Memorial Medical Center on November 14, 2004, it 
was for a medical emergency.  Thus, payment for unauthorized 
medical expenses was made through November 17, 2004, which is 
when the IHCS determined that the Veteran was stable enough 
to be transferred to a VA facility.  Therefore, the remaining 
issue on appeal is entitlement to payment or reimbursement of 
unauthorized medical expenses from November 18, 2004 to 
November 23, 2004.


FINDINGS OF FACT

1.  The Veteran is not currently service-connected for any 
disability.

2.  The Veteran received medical care at Memorial Medical 
center from November 18, 2004 to November 23, 2004.

3.  The evidence does not reveal that VA approved a request 
for prior authorization for the medical services in question.

4.  Delay in treatment would have been hazardous to life and 
health.   

5.  A VA facility was not feasibly available at the time the 
Veteran received treatment at Memorial Medical center from 
November 18, 2004 to November 23, 2004.


CONCLUSION OF LAW

The requirement that a VA facility was not feasibly available 
at the time the Veteran received treatment at Memorial 
Medical center from November 18, 2004 to November 23, 2004, 
has been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 
C.F.R.  §§ 17.120, 17.121, 17.1000, 17.1002 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to reimbursement or 
payment for unauthorized medical expenses incurred at 
Memorial Medical Center from November 18, 2004 to November 
23, 2004.  Initially, in adjudicating a claim for 
reimbursement of medical expenses, the Board must make a 
factual determination as to whether VA gave prior 
authorization for the non-VA medical care that the Veteran 
received at Memorial Medical Center from November 18, 2004 to 
November 23, 2004.  See 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet.App. 555 (1994).  In 
this case, the Veteran has never claimed that he had any 
prior authorization from VA for medical treatment at Memorial 
Medical Center from November 18, 2004 to November 23, 2004, 
and there is no evidence in the record of such authorization.  
Thus, this fact is not in dispute. 
  
To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public (or Federal) hospital not operated by VA, or of any 
medical services not previously authorized including 
transportation may be paid on the basis of a claim timely 
filed, under the following circumstances:

(a)  Care or services not previously authorized were rendered 
to a veteran in need of such care or services: 

(1)  For an adjudicated service-connected disability;

(2)  For nonservice-connected disabilities associated with 
and held to be aggravating an adjudicated service-connected 
disability;

(3)  For any disability of a veteran who has a total 
disability permanent in nature, resulting from a service- 
connected disability;

(4)  For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C.A. § Chapter 31 and who is medically 
determined to be in need of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 17.48(j); and

(b)  Care and services not previously authorized were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health, and

(c)  VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick 
v. West, 11 Vet.App. 45, 49 (1998).

The Veteran does not meet all of the criteria of 38 C.F.R. § 
17.120(a) because service connection is not in effect for any 
disability.  Additionally, there is no evidence that the 
Veteran is participating in a rehabilitation program.  The 
provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met]; compare Johnson v. Brown, 7 Vet. App. 
95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned].  Thus, 
the Board need not address (b) and (c), although this 
criteria will be discussed in more detail below.  

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177.  
The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority 
the veteran has to satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002.

In early November 2004, the Veteran reported to the VA with 
chest and neck pain.  X-rays were done and the assessment was 
probable musculoskeletal pain.  A stress ECHO was also done, 
and an outpatient MRI was also recommended.  Otherwise, the 
Veteran was discharged in good condition.  A letter to the 
Veteran showed that an MRI was scheduled in December 2004.  

In the interim, the Veteran presented at Memorial Medical 
Center on November 14, 2004 with a two week history of 
worsening posterior neck pain.  The hospital report showed 
that over the past couple of weeks, the Veteran had initially 
gone to the emergency room in Rushville, then to the VA in 
Iowa City followed by the emergency room at St. John's 
Hospital.  He had been discharged with a negative cardiac 
work-up.  At Memorial Medical Center, an MRI revealed an 
epidural abscess, which was having a moderate to moderately 
severe mass effect on the anterior cord.  The Veteran was 
also exhibiting some prevertebral abscess formation.  He was 
admitted under neuro IMC status given the location of his 
cervical cord lesion.  He was placed on IV antibiotics.  An 
ENT consult was also obtained.  Neurosurgery evaluated the 
Veteran with the initial decision to repeat the MRI scan and 
monitor the Veteran for any progression of possible spinal 
cord involvement or compression.  It was noted that the 
Veteran's blood sugars remained high throughout admission and 
his blood pressures were averaging around 160s systolic so he 
was also given medications for these issues.  Further, he was 
tachycardic two days prior to discharge.  

On November 19th, the Veteran underwent a cervical 
disckectomy as well as corpectomy.  The surgical report 
indicated that on an MRI, there were signs of accumulation of 
an epidural abscess that progressed from the original MRI 
obtained on his admission to the MRI obtained on the night 
before his surgery.  Given that there was evidence of 
cervical spinal compression despite adequate antibiotic 
coverage, it was considered that the Veteran would benefit 
from an evacuation of the epidural abscess.  After discharge 
on November 23rd, the Veteran was to be maintained on six 
weeks of IV antibiotics.  

In support of his claim, the Veteran submitted a March 2005 
clinic note from the neurosurgeon who performed his surgery.  
The note stated that at the time the Veteran reported to 
Memorial Medical Center, there was evidence of sepsis and 
compression of the cervical spinal cord.  Given the degree of 
compression and weakness, it was unwise to transfer him to 
another institution that could have covered his insurance 
needs.  

On remand, although it is not clear who gave the opinion, a 
VA medical opinion was rendered in April 2007.  The opinion 
determined that because of the nature of the diagnosis and 
distance to a VA hospital, the initial evaluation at Memorial 
Medical Center was for a medical emergency.  However, the 
opinion indicated that on November 17, 2004, a progress note 
stated that the Veteran was afebrile and stable, and, thus, 
the Veteran could have been transferred to VA for further 
care at this point.  In sum, the opinion offered that care 
should be approved for the initial evaluation in the 
emergency room and two days for stabilization.  Thereafter, 
VA was available for further care and treatment.  The opinion 
concluded that retrospectively speaking, the Veteran could 
have contacted the Iowa City VA for further treatment or 
could have presented to the Springfield VA Outpatient Clinic 
and had been sent to the VA Illiana Health Care System in 
Danville, Illinois where monitoring and IV antibiotics could 
have been given and then transferred to Indianapolis VA when 
stabilized for neurosurgery.  

The opinion also noted that from Memorial Medical Center, it 
was 223.69 miles to Iowa City, VA; 207.75 miles to 
Indianapolis VA; 123.51 to VA Illiana Health Care System; and 
.49 miles to Springfield VA Outpatient Clinic.  

Based on this opinion, the IHCS found that when the Veteran 
presented at Memorial Medical Center on November 14, 2004, it 
was for a medical emergency and VA facilities were not 
feasibly available.  Thus, payment for unauthorized medical 
expenses was made through November 17, 2004, which is when 
the IHCS determined that the Veteran was stable enough to be 
transferred to a VA facility.  Therefore, the Board must 
determine whether the treatment at Memorial Medical Center 
from November 18, 2004 to November 23, 2004 was for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely discharged or transferred to a VA 
or other Federal facility.   

With regard to subsection (b) of the Millennium Bill, based 
on a review of the record, although a November 17th progress 
note does indicate that the Veteran was stable, the evidence 
also showed that the abscess had not improved over the course 
of antibiotic treatment and surgery was required.  The 
hospital record also showed elevated blood sugars and blood 
pressure as well as that the Veteran was tachicardic two days 
prior to his discharge.  Thus, the Board finds that the 
medical evidence of record clearly shows that a medical 
emergency continued to exist in that the Veteran continued to 
need medical care and to not receive such care would have 
been hazardous to life and health.  

It appears that the primary question hinges on the fact of 
whether a VA facility was feasibly available at the point 
when the Veteran was stable for transfer.  "Feasibly 
available" is not defined in the relevant statute or 
regulation.  See 38 U.S.C.A.  § 1728; 38 C.F.R. § 17.120.  
However, the provisions of 38 C.F.R. § 17.53, also for 
application, state that a VA facility may be considered as 
not feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  38 C.F.R. §§ 17.52, 17.53.  

While the IHCS concluded that a VA facility was feasibly 
available, the Board finds that this finding is not supported 
by the medical record.  Significantly, it was necessary for 
the Veteran to have surgery two days after the IHCS found him 
stable to be transferred because the antibiotic treatment had 
not been effective.  Moreover, it appears that although 
further treatment and surgery were needed, the IHCS found 
that the Veteran should have left the private facility, 
reported to an outpatient clinic that could not meet his 
medical needs, and then be transferred over 100 miles away to 
another facility for antibiotics until he could be 
transferred over 200 miles away to yet another VA facility 
for surgery.  Given the Veteran's condition and the distance 
to travel, the Board does not deem this scenario as feasible.  
Further, medical professionals at the private hospital did 
not clear him to be released until several days later.  
Moreover, after his release, the Veteran was still required 
to do six weeks of IV antibiotics, which also demonstrates 
the seriousness of the Veteran's condition.  Thus, based on 
the evidence of record, the Board must conclude that a VA 
facility was not feasibly available to render treatment.  

In consideration of the entire record, the Board finds that 
treatment was for an emergent condition and a VA facility was 
not feasibly available to render the Veteran care from 
November 18, 2004, to November 23, 2004.   

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A.  
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue on appeal, the 
satisfaction of VCAA requirements is rendered moot. 


ORDER

Treatment received Memorial Medical Center November 18, 2004, 
through November 23, 2004, was for an emergent condition, and 
a VA facility was not feasibly available.  The appeal is 
granted to this extent.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


